Name: Commission Delegated Regulation (EU) 2017/1575 of 23 June 2017 amending Delegated Regulation (EU) 2015/242 laying down detailed rules on the functioning of the Advisory Councils under the common fisheries policy
 Type: Delegated Regulation
 Subject Matter: fisheries;  EU institutions and European civil service
 Date Published: nan

 19.9.2017 EN Official Journal of the European Union L 239/1 COMMISSION DELEGATED REGULATION (EU) 2017/1575 of 23 June 2017 amending Delegated Regulation (EU) 2015/242 laying down detailed rules on the functioning of the Advisory Councils under the common fisheries policy THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the common fisheries policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 45(4) thereof, Whereas: (1) Article 43 of Regulation (EU) No 1380/2013 provides for the establishment of Advisory Councils which are to promote a balanced representation of all stakeholders in the field of fisheries and aquaculture and to contribute to the objectives of the common fisheries policy. (2) In accordance with Article 45(4) of Regulation (EU) No 1380/2013, the Commission adopted Commission Delegated Regulation (EU) 2015/242 (2) laying down detailed rules on the functioning of the Advisory Councils under the common fisheries policy. (3) Article 2 of Delegated Regulation (EU) 2015/242 defines, inter alia, the terms sector organisations and other interest groups, which refer to the two categories of stakeholders represented in the Advisory Councils in line with Article 45(1) of Regulation (EU) No 1380/2013. (4) It is necessary to further align the definition of the term sector organisations to the wording of Article 45(1) of Regulation (EU) No 1380/2013 to avoid potential interpretative difficulties. (5) Given that there might be mixed organisations, representing both the fisheries sector and other interests, it is necessary to specify that the general assembly decides on the classification of the members of the Advisory Councils in one of the two categories referred to in Article 45(1) of Regulation (EU) No 1380/2013. (6) Article 4 of Delegated Regulation (EU) 2015/242 prescribes the structure and the organisation of the Advisory Councils and in particular the appointment of the executive committee by the general assembly. (7) In the light of the composition of the Advisory Councils, as defined in point 2(a) of Annex III to Regulation (EU) No 1380/2013, in which 60 % of the seats in the general assembly and the executive committee are allotted to sector organisations and 40 % to the other interest groups, it is necessary to grant both categories the right to decide autonomously on their representation in the executive committee and thus guarantee a balanced representation of all stakeholders in the Advisory Councils, HAS ADOPTED THIS REGULATION: Article 1 Delegated Regulation (EU) 2015/242 is amended as follows: (1) In Article 2, paragraph 2 is replaced by the following: 2. Sector organisations  means organisations representing the fisheries (including employed fishermen) and, where appropriate, aquaculture operators, and representatives of the processing and marketing sectors.. (2) Article 4 is amended as follows: (a) in paragraph 2, the following point (c) is added: (c) decide on the classification of the members of the Advisory Councils under the categories sector organisations  or other interest groups . That decision shall be based on objective and verifiable criteria, such as the provisions of the statutes, the list of the members and the nature of the activities of the organisation concerned.; (b) paragraph 3 is replaced by the following: 3. Based on designations from the sector organisations and from the other interest groups for the seats allotted to them respectively, the general assembly appoints an executive committee of up to 25 members. After consultation of the Commission, the general assembly may decide to appoint an executive committee of up to 30 members to ensure appropriate representation of small scale fleets.. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 28.12.2013, p. 22. (2) Commission Delegated Regulation (EU) 2015/242 of 9 October 2014 laying down detailed rules on the functioning of the Advisory Councils under the Common Fisheries Policy (OJ L 41, 17.2.2015, p. 1).